SUMMARY ORDER

Petitioner Ruoxing You, a citizen of the People’s Republic of China, seeks review of a May 23, 2005 order of the BIA affirming the November 14, 2003 decision of Immigration Judge (“IJ”) Elizabeth A. Lamb, denying his application for asylum, withholding of removal and relief under Article 3 of the Convention Against Torture (“CAT”). In re Ruoxing You, No. A95 381 328 (B.I.A. May 23, 2005), aff'g No. A95 381 328 (Immig. Ct. N.Y. City Nov. 14, 2003). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
As an initial matter, we lack jurisdiction to review Petitioner’s argument that he established eligibility for withholding of removal or relief under the Convention Against Torture, because he failed to exhaust these claims before the BIA. See 8 U.S.C. § 1252(d)(1); Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 343 (2d Cir.2006).
Furthermore, in his brief to this Court, Petitioner fails to address specifically any of the findings made by the IJ in support of her adverse credibility determination. Instead, his counsel conclusorily argues that You “has convincingly and persuasively presented his story of persecution.” Issues not sufficiently argued in the briefs are considered waived and normally will not be addressed on appeal. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n. 1, 545 n. 7 (2d Cir.2005). Because Petitioner has failed to argue sufficiently the IJ’s *752adverse credibility determination before this Court, we deem any such argument abandoned. See id.
This Court has previously warned Petitioner’s counsel, Frank R. Liu, Esq., that continued submission of carelessly written briefs could result in discipline. See, e.g., Xiu Yan Chen v. Gonzales, 228 Fed.Appx. 12, 12 (2d Cir.2007) (Summary Order). Here, again, the brief he has submitted is seriously deficient. To “argue” that an IJ’s decision was not supported by substantial evidence without specifically addressing any of the IJ’s findings violates Federal Rule of Appellate Procedure 28(a)(9), requiring an appellant’s brief to address all issues and explain the reasons for its contentions. Accordingly, we are referring the matter to this Court’s Committee on Admissions and Grievances.
For the foregoing reasons the petition for review is DENIED in part and DISMISSED in part. Any pending motion to stay removal is DISMISSED as moot. Any pending request for oral argument in this case is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), Second Circuit Local Rule 34(d)(1).